Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 1 of 21




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

   Civil Action No. 19-cv-1411-WJM-KMT

   KENNETH F. BOWMAN,

            Plaintiff,

   v.

   KATHLEEN HAWK SAWYER,
   J.E. KRUEGER,
   BRAD GRELICK, and
   S. ZERR,

            Defendants.


        ORDER ON RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE


            This matter is before the Court on the August 31, 2020 Recommendation of

   United States Magistrate Judge Kathleen M. Tafoya that Defendants Kathleen Hawk

   Sawyer, J.E. Krueger, Brad Grelick, and S. Zerr’s Motion to Dismiss Pursuant to Rules

   12(b)(2) and 12(b)(6) (ECF No. 39) be granted. (ECF No. 93). The Recommendation

   is incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P.

   72(b).

            Plaintiff Kenneth Bowman, proceeding pro se, filed Plaintiff’s Objections to

   Magistrate’s Report and Recommendation (“Objections”) on September 30, 2020.

   (ECF No. 98.) Defendants filed a Response to Objections on October 14, 2020. (ECF

   No. 100.) For the reasons set forth below, the Recommendation is adopted and

   Plaintiff’s Objections are overruled.
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 2 of 21




                                        I. BACKGROUND

          In the Amended Prisoner Complaint, filed September 13, 2019, Plaintiff asserts

   six Eighth Amendment claims related to his incarceration at the Federal Correctional

   Institute (“FCI”) in Englewood, Colorado, and Defendants’ alleged failure to comply with

   the American Correctional Association (“ACA”) standards. (ECF No. 15.)

          In Claim One, Plaintiff alleges the ACA standards require the prison to provide,

   “at a minimum, 25 square feet of unencumbered space per occupant, with a minimum

   of one (1) bed, desk, locker, and chair per person.” (Id. at 5.) Plaintiff alleges he is

   housed in a ten-man cubicle that limits him and other prisoners to 8.8 square feet per

   person and that they are forced to share four desks because there is no room for more.

   (Id.) Plaintiff also complains about industrial fans exceeding approved noise levels in

   the sleeping areas, extreme heat conditions during the summer due to inadequate

   ventilation, and extremely limited availability of showers, sinks, and toilet facilities. (Id.)

          In Claim Two, Plaintiff alleges FCI Englewood fails to comply with the ACA

   requirement to provide “a minimum ration of one toilet for every ten inmates . . . .” (Id.

   at 7.) He alleges the Upper East Center Range living quarters houses 82 inmates, who

   have access to only four toilets. (Id.)

          In Claim Three, Plaintiff alleges FCI Englewood fails to comply with the ACA

   requirement to provide one wash basin for every twelve occupants. (Id. at 8.) Plaintiff

   alleges 82 inmates have access to only four wash basins. (Id.)

          In Claim Four, Plaintiff alleges FCI Englewood fails to comply with the ACA

   standard requiring a minimum ration of one shower for each eight occupants. (Id. at 9.)



                                                  2
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 3 of 21




   Plaintiff alleges 82 inmates have access to only three showers. (Id.)

          In Claim Five, Plaintiff alleges FCI Englewood fails to comply with the Bureau of

   Prisons (“BOP”) policies for acceptable indoor air quality. (Id. at 10.)

          Finally, in Claim Six, Plaintiff alleges FCI Englewood is in violation of both

   “National and Colorado State Fire and Life Safety Codes” because of the overcrowding

   and obstacles littering the hallways and sleeping quarters.1 (Id. at 11.)

          Plaintiff claims Defendants’ failures to comply with the ACA requirements cause

   him “anxiety, depression, sleep disorders, panic attacks, anti-social behavior, insecurity

   and emotional outbursts, [and] serious symptoms of yet undiagnosed PTSD.” (Id. at 5.)

   Plaintiff states he has been placed on the highest dosage of medication to control these

   symptoms. (Id.)

          Plaintiff sues all Defendants in their individual and official capacities. (Id. at 2–4.)

   In his request for relief, Plaintiff seeks injunctive relief enjoining FCI Englewood from

   accepting future inmates until all deficiencies are corrected and from transferring

   Plaintiff to another institution or taking retaliatory actions for filing this suit; requiring FCI

   Englewood to replace the walls which were removed to make the ten-man cubicles and

   restore the original four-man cubicles; and requiring FCI Englewood to update its



          1
             Unlike Claims One through Four, Claims Five and Six are not labeled as Eighth
   Amendment claims, but in the Supporting Facts section of these claims, Plaintiff states that
   “[t]hese living conditions violate my Eighth Amendment right to adequate well being” and that
   Defendants’ “deliberate indifference to these National and State Fire and Life Safety Codes
   present a constant risk to my mental and physical well being, and thus violate the Eighth
   Amendment of the United States Constitution.” (ECF No. 15 at 10–11.)
            Defendants also address this point in the Motion to Dismiss: “Although not labeled as
   Eighth Amendment claims, Defendants assume that was Bowman’s intent since he has
   identified no other basis for suing a United States agency and its employees.” (ECF No. 39 at
   21 n.13.)

                                                   3
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 4 of 21




   facilities to meet all ACA, BOP, National Fire and Life Safety Codes, and constitutional

   requirements. (Id. at 13.) Plaintiff also requests damages of $5,000 per day until every

   violation is corrected, including reasonable attorneys’ fees and punitive damages. (Id.)

          Defendants move to dismiss Plaintiff’s claims in their entirety. (See ECF No. 39.)

                                     II. LEGAL STANDARDS

   A.     Review of a Magistrate Judge’s Recommendation

          When a magistrate judge issues a recommendation on a dispositive matter,

   Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

   novo any part of the magistrate judge’s [recommendation] that has been properly

   objected to.” An objection to a recommendation is properly made if it is both timely and

   specific. United States v. One Parcel of Real Prop. Know n as 2121 E. 30th St., 73 F.3d

   1057, 1059 (10th Cir. 1996). An objection is suf ficiently specific if it “enables the district

   judge to focus attention on those issues—factual and legal—that are at the heart of the

   parties’ dispute.” Id. In conducting its review, “[t]he district court judge may accept,

   reject, or modify the recommendation; receive further evidence; or return the matter to

   the magistrate judge with instructions.” Id.

   B.     Review of a Pro Se Plaintiff’s Pleadings

          The Court must construe a pro se plaintiff’s pleadings “liberally”—that is, “to a

   less stringent standard than formal pleadings filed by lawyers.” Smith v. United States,

   561 F.3d 1090, 1096 (10th Cir. 2009). It is not, how ever, “the proper function of the

   district court to assume the role of advocate for the pro se litigant.” Id.; see also Dunn

   v. White, 880 F.2d 1188, 1197 (10th Cir. 1989) (“[W ]e will not supply additional facts,

   nor will we construct a legal theory for plaintiff that assumes facts that have not been

                                                  4
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 5 of 21




   pleaded.”).



   C.     Rule 12(b)(2) Motion to Dismiss

          The purpose of a motion to dismiss under Rule 12(b)(2) is to determine whether

   the Court has personal jurisdiction over a defendant. The plaintiff bears the burden of

   establishing personal jurisdiction, and may satisfy this burden by making a prima facie

   showing that personal jurisdiction over the defendants obtains. Dudnikov v. Chalk &

   Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008). If the presence or

   absence of personal jurisdiction can be established by reference to the complaint, the

   Court need not look further. Id. The plaintiff, however, may also make this prima facie

   showing by putting forth evidence that, if proven to be true, would support jurisdiction

   over the defendant. Id. “[A]ny factual disputes in the parties’ affidavits must be

   resolved in plaintiff’s favor.” Id.

   D.     Rule 12(b)(6) Motion to Dismiss

          Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

   claim in a complaint for “failure to state a claim upon which relief can be granted.” The

   Rule 12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s

   well-pleaded factual allegations and view them in the light most favorable to the

   plaintiff.” Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).

   In ruling on such a motion, the dispositive inquiry is “whether the complaint contains

   ‘enough facts to state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Granting a motion to dismiss “is a harsh

   remedy which must be cautiously studied, not only to effectuate the spirit of the liberal

                                                  5
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 6 of 21




   rules of pleading but also to protect the interests of justice.” Dias v. City & Cnty. of

   Denver, 567 F.3d 1169, 1178 (10th Cir. 2009) (internal quotation marks omitted).

   “Thus, ‘a well-pleaded complaint may proceed even if it strikes a savvy judge that actual

   proof of those facts is improbable, and that a recovery is very remote and unlikely.’” Id.

   (quoting Twombly, 550 U.S. at 556).

                                         III. ANALYSIS

   A.     Subject Matter Jurisdiction Over Official Capacity Damages Claims

          The federal defendants, in their official capacities, enjoy sovereign immunity from

   actions brought pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau

   of Narcotics, 403 U.S. 388 (1971). See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 72

   (2001) (“The prisoner may not bring a Bivens claim against the officer’s employer, the

   United States, or the BOP.”); Hatten v. White, 275 F.3d 1208, 1210 (10th Cir. 2002) (“A

   Bivens action may not be brought against federal agencies or agents acting in their

   official capacities.”) (citation omitted). Sovereign immunity removes a court’s

   jurisdiction over a complaint. See Governor of Kansas v. Kempthorne, 516 F.3d 833,

   846 (10th Cir. 2008) (noting “the strict jurisdictional nature of sovereign immunity”).

          Based on this well-settled authority, Judge Tafoya recommended that the Court

   dismiss Plaintiff’s Bivens claims for monetary damages against the individual

   defendants in their official capacities. (ECF No. 93 at 10.) She noted that while

   Defendants did not raise this argument, she did so sua sponte because a federal court

   has an independent obligation to determine whether subject-matter jurisdiction exists,

   even absent a challenge from any party. Id. (quoting 1mage Software, Inc. v. Reynolds

   & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006) (citation om itted)).

                                                 6
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 7 of 21




          Plaintiff objects, arguing there is “disputed evidence” on the matter and

   demanding an evidentiary hearing to ascertain facts relating to subject-matter

   jurisdiction. (ECF No. 98 at 3.)

          The Court’s subject-matter jurisdiction over Bivens claims for monetary damages

   against individual defendants in their official capacities is a question of law that the

   Court can resolve—contrary to Plaintiff’s objection—without an evidentiary hearing.

   Because Defendants enjoy sovereign immunity from Bivens actions, the Court

   overrules Plaintiff’s objection and adopts the recommendation that the Court lacks

   subject-matter jurisdiction over the Bivens claims. Plaintiff’s Bivens claims for monetary

   damages against Defendants in their official capacities are dismissed with prejudice.

   B.     Personal Jurisdiction Over Defendants Hawk Sawyer and Krueger

          Defendants argue, and the Magistrate Judge agreed, that the Court lacks

   personal jurisdiction over Hawk Sawyer and Krueger. (ECF No. 93 at 10–11.)

          No objections have been filed as to this portion of the Recommendation. In fact,

   in the Objections, Plaintiff states that he asked the Court to remove these two

   defendants from the case and acknowledges that the Court does not have personal

   jurisdiction over them. (ECF No. 98 at 3.)

          Accordingly, the Court reviews this portion of the Recommendation for “clear

   error,” because that is what the Federal Rules Advisory Committee recommends. See

   Fed. R. Civ. P. 72 advisory committee note to 1983 amendments (“When no timely

   objection is filed, the court need only satisfy itself that there is no clear error on the face

   of the record in order to accept the recommendation.”).

          Because the Court finds that Judge Tafoya’s analysis is well-reasoned and

                                                  7
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 8 of 21




   without clear error, it will adopt this portion of the Recommendation in full. Accordingly,

   all claims against Hawk Sawyer and Krueger are dismissed without prejudice for lack of

   personal jurisdiction.

   C.     Availability of Bivens Remedy

          In Bivens, the Supreme Court held that an implied private right of action for

   damages exists for a Fourth Amendment unlawful search and seizure claim against

   federal officials. Bivens, 403 U.S. at 388. The Supreme Court, however, has since

   made clear that “expanding the Bivens remedy is [ ] a disfavored judicial activity.” Ziglar

   v. Abbasi, 137 S. Ct. 1843, 1857 (2017) (internal quotation marks omitted). Indeed, for

   over thirty years, the Court “has consistently refused to extend Bivens to any new

   context or new category of defendants.” Id. (internal quotation marks omitted).

          “If the case is different in a meaningful way from previous Bivens cases decided

   by [the Supreme Court], then the context is new.” Id. at 1859. In such new contexts, “a

   Bivens remedy will not be available if there are special factors counseling hesitation in

   the absence of affirmative action by Congress.” Id. (internal quotation marks omitted).

          If a plaintiff’s claim is a “new context,” the a federal court must consider “whether

   any alternative, existing process for protecting the interest amounts to a convincing

   reason for the Judicial Branch to refrain from providing a new and freestanding remedy

   in damages.” Wilkie v. Robbins, 551 U.S. 537, 550 (2007). “[T]he existence of

   alternative remedies usually precludes a court from authorizing a Bivens action.”

   Abbasi, 137 S. Ct. at 1865.

          Moreover, “legislative action suggesting that Congress does not want a damages

   remedy is itself a factor counseling hesitation.” Id. In the context of prisoners seeking

                                                8
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 9 of 21




   Bivens remedies, the Supreme Court has noted the significance of the Prison Litigation

   Reform Act, 42 U.S.C. § 1997e (“PLRA”):

                  [I]t seems clear that Congress had specific occasion to
                  consider the matter of prisoner abuse and to consider the
                  proper way to remedy those wrongs . . . . [T]he Act itself
                  does not provide for a standalone damages remedy against
                  federal jailers. It could be argued that this suggests
                  Congress chose not to extend the Carlson damages remedy
                  to cases involving other types of prisoner mistreatment.

   Id. at 1865.

          In the Recommendation, Judge Tafoya found Plaintiff’s Bivens claims

   indisputably involve a new context. (ECF No. 93 at 13.) She observed it is “quite clear

   that Plaintiff either currently has, or has had, various alternative remedies available to

   him,” including a damages suit under the Federal Tort Claims Act, 28 U.S.C. § 1346,

   injunctive relief, or the Federal Bureau of Prisons’s administrative grievance process.

   (Id. at 13–14.) Further, she noted that simply because some alternative remedies do

   not award monetary damages, have different procedures, or ultimately do not prove

   successful, is irrelevant. (Id. at 14 (citing Abbasi, 137 S. Ct. at 1862).)

          In addition, Judge Tafoya found that other factors—including Congress’s

   enactment of the PLRA and that the ACA granted the BOP waivers of a small number

   of ACA standards and accredited FCI Englewood—counseled against the expansion of

   Bivens here. (Id. at 14–15 (citing Overton v. Bazzetta, 539 U.S. 126, 132 (2003)

   (directing courts to “accord substantial deference to the professional judgment of prison

   administrators, who bear a significant responsibility for defining the legitimate goals of a

   corrections system and for determining the most appropriate means to accomplish

   them”); Culver v. Fed. Bureau of Prisons (BOP), 2019 WL 5298551, at *4 (N.D. Fla.

                                                 9
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 10 of 21




    Sept. 24, 2019) (“Congress’s refusal to enact a damages remedy for federal prisoners

    counsels against the Court implying one here.”); Hoffman v. Preston, 2019 WL

    5188927, at *6 (E.D. Cal. Oct. 15, 2019) (“[T]he language and reforms imposed by the

    PLRA indicate that Congress would not approve an implied damages remedy for the

    claim presented here.”)).)

           Plaintiff objects to the Recommendation, citing cases that pre-date Abbasi and

    its clear directives concerning the “disfavored” Bivens remedy. (ECF No. 98 at 5–6.) In

    addition, Plaintiff explains why each available alternative remedy identified by Judge

    Tafoya may not be successful. (Id. at 6–7.) Emphasizing that Judge Tafoya “has not

    fully understood the lengths Plaintiff has taken to address these problems prior to filing

    suit,” Plaintiff argues that “[e]ven the PLRA affords prisoners the right to bring suit

    against prison officials when they meet exhaustion requirements” which he has done.

    (Id. at 7.) Plaintiff also objects to the idea that the Suprem e Court has directed courts

    to accord substantial deference to the professional judgment of prison administrators,

    contending “this is not the same as writing a blank check to violate prisoners’

    constitutional rights, such as what is still occurring at FCI Englewood.” (Id. at 8.)

           The Court finds the Objections are without merit. As Judge Tafoya explained,

    simply because the alternative remedies may not be successful is irrelevant to the issue

    of whether Bivens should be extended to a new context. The remedies are,

    nonetheless, available. Similarly, the Court is satisfied that, despite the Objections, the

    special factors identified in the Recommendation militate in favor of refusing to expand

    Bivens. See Medina v. Danaher, 445 F. Supp. 3d 1367, 1372 (D. Colo. 2020) (“If any

    special factors are present, ‘a Bivens remedy will not be available.’ . . . This second

                                                 10
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 11 of 21




    step ‘creates a very low bar’ for a defendant to clear.” (citation omitted)).

           Therefore, the Court overrules Plaintiff’s Objections and adopts the

    recommendation that a Bivens remedy is not available here. Plaintiff’s Bivens claims

    for monetary damages against Defendants in their individual capacities are dismissed

    with prejudice.

    D.     Personal Participation

           “To establish Bivens liability, a plaintiff is required to bring forth evidence that an

    individual defendant directly and personally participated in the purported constitutional

    violation.” Persaud v. Doe, 213 F. App’x 740, 743 (10th Cir. 2007) (citing Steele v. Fed.

    Bureau of Prisons, 355 F.3d 1204, 1214 (10th Cir. 2003), overruled on other grounds

    by Jones v. Bock, 549 U.S. 199 (2007)). To establish personal participation, the

    plaintiff must show that each defendant caused the deprivation of a federal right. See

    Kentucky v. Graham, 473 U.S. 159, 166 (1985). There must be an affirmative link

    between the alleged constitutional violation and each defendant’s participation, control

    or direction, or failure to supervise. See Butler v. City of Norman, 992 F.2d 1053, 1055

    (10th Cir.1993). In Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th

    Cir. 2011) (emphasis in original), the Tenth Circuit noted that in a civil rights case

    asserting claims against individual government actors, “it is particularly important . . .

    that the complaint make clear exactly who is alleged to have done what to whom, to

    provide each individual with fair notice as to the basis of the claims against him or her,

    as distinguished from collective allegations” against an entire group of defendants.

           In the Recommendation, Judge Tafoya found that Plaintiff has not plausibly

    alleged that “Grelick or Zerr played a role in the decisions that led to the reconf iguration

                                                  11
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 12 of 21




    of Plaintiff’s housing unit and the alleged reduction of square footage, toilets, wash

    basins, and showers.” (ECF No. 93 at 17.) Rather, in each of his six claims, Plaintiff

    has merely alleged that Defendants are “responsible for these living conditions.” (Id.

    (citing ECF No. 15 at 5, 7, 9–11).) Because general supervisory authority is insufficient

    to show personal participation, Plaintiff’s allegations do not pass muster. (Id. (citing

    Sexton v. Hickenlooper, 2014 WL 1091936, at *13 (D. Colo. Mar. 19, 2014)).)

           In the Objections, Plaintiff asserts that “it is plainly evident from the responses to

    the various administrative remedies attempts that Warden Greilick and Officer S. Zerr

    were personally involved from the deliberate indifference displayed in their responses.”

    (ECF No. 98 at 10.) He argues that Defendants were made personally aware of the

    constitutional violations but nonetheless turned a blind eye to the problems. (Id.)

    Plaintiff then states that he “never claimed that ‘Defendants Greilick or Zerr played a

    role in the decisions that led to the reconfiguration of Plaintiffs’ housing unie [sic].’” (Id.

    at 11.) Contrary to the Recommendation, Plaintiff asserts that he has alleged

    Defendants’ personal responsibility to ensure the facility meets the constitutional

    requirements of the Eighth Amendment and that Defendants were deliberately

    indifferent to their responsibilities.

           The Court disagrees. The allegations in the Amended Prisoner Complaint

    generally state that “The persons responsible for these living conditions are the

    [Defendants].” (ECF No. 15 at 5, 7, 9–11.) Plaintif f also alleges in a conclusory

    manner that each defendant was aware or made aware of the facts giving rise to

    constitutional violations. (Id. at 5, 7–10.) These allegations are undifferentiated,

    collective allegations that are insufficient to state a Bivens claim, for they do not allow

                                                  12
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 13 of 21




    the Court to individually assess each defendant’s conduct and culpability. See Graham,

    473 U.S. at 166.

            Therefore, the Court overrules Plaintiff’s Objections and adopts the

    recommendation that Plaintiff has failed to sufficiently allege Defendants’ personal

    participation in the alleged constitutional violations. In addition to the unavailability of a

    Bivens remedy, these are grounds for dismissal of Plaintiff’s claims for monetary

    damages against Defendants in their individual capacities.2

    E.      Official Capacity Claims

            The only claims remaining are Plaintiff’s claims for injunctive relief against

    Defendants Grelick and Zerr in their official capacities.

            1.      Claims for Failure to Follow ACA Guideline or Prison Administrative
                    Regulations

            Prison regulations are “primarily designed to guide correctional officials in the

    administration of a prison. [They are] not designed to confer rights on inmates.”

    Sandin v. Conner, 515 U.S. 472, 481–82 (1995). The Supreme Court has found that

    ACA standards concerning minimum space requirements for different institutions

    “simply do not establish the constitutional minima” for a claim; rather, “they establish

    goals recommended by the organization in question.” Bell v. Wolfish, 441 U.S. 520,

    543 n.27 (1979). Accordingly, allegations that government actors fail to follow their own


            2
               Though it is unclear from the manner in which the Amended Prisoner Complaint is pled
    (ECF No. 15), to the extent Plaintiff has brought claims for injunctive relief against Defendants
    in their individual capacities, the Court dismisses such claims as unavailable. See Baxter v.
    Samples, 2009 WL 2242252, at *9 (D. Colo. July 22, 2009) (“The injunctive relief sought by . . .
    Baxter is not within the authority of the Defendants in their individual capacities. To the extent
    that . . . Baxter seeks injunctive relief from the individual Defendants in the form of a transfer to
    the state prison system . . . , such injunctive relief is only available in an official capacity suit.”).

                                                       13
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 14 of 21




    regulations, or those of other entities, cannot be grounds for a constitutional claim.

           Judge Tafoya recommended that, to the extent Plaintiff alleges violations of

    failure to follow the aspirational goals set forth in ACA standards or administrative

    guidelines, the claims should be dismissed. (ECF No. 93 at 18.)

           In the Objections, Plaintiff appears to agree that ACA standards do not establish

    the constitutional minima for a claim, citing Bell. (ECF No. 98 at 12.) He states that this

    authority is “specifically the reason [he] claimed his Eighth Amendment rights were

    being violated.” (Id.)

           To the extent the Plaintiff objects, the objection is overruled, and the

    Recommendation is adopted on this point. Any allegations that Defendants have

    violated the ACA standards or administrative guidelines are dismissed without

    prejudice.

           2.     Eighth Amendment Claims

           “The Eighth Amendment’s prohibition of cruel and unusual punishment imposes

    a duty on prison officials to provide humane conditions of confinement, including

    adequate food, clothing, shelter, sanitation, medical care, and reasonable safety from

    serious bodily harm.” Tafoya v. Salazar, 516 F.3d 912, 916 (10th Cir. 2008) (citation

    omitted). To succeed on an Eighth Amendment conditions-of-confinement claim, a

    plaintiff must show, first, that his conditions of confinement are sufficiently serious to

    give rise to a constitutional violation, Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 810

    (10th Cir. 1999), and, second, that the def endants knew of and disregarded an

    excessive risk to the plaintiff’s health or safety. Tafoya, 516 F.3d at 916.



                                                 14
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 15 of 21




                     a.   Objective

           The objective prong of the Eighth Amendment requires that “the deprivation

    alleged must be, ‘objectively, sufficiently serious’” such that “a prison official’s act or

    omission must result in the denial of ‘the minimal civilized measure of life’s

    necessities.’” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citations omitted). This

    prong examines whether ‘the alleged wrongdoing was objectively ‘harmful enough’ to

    establish a constitutional violation.” Hudson v. McMillian, 503 U.S. 1, 8 (1992).

           Plaintiff alleges that FCI Englewood is “overcrowded” in violation of the Eighth

    Amendment because it operates at over 200% of its rated capacity. (ECF No. 15 at

    5–6.) He also alleges that the number of toilets, sinks, and showers in his housing unit

    violates the Eighth Amendment, as does FCI Englewood’s poor indoor air quality and

    lack of compliance with the National and Colorado State Fire and Lif e Safety Codes.

    (Id. at 7–11.)

           In the Recommendation, Judge Tafoya explained that “rated capacity” and

    “operating capacity” are distinct measurements and that Plaintiff improperly conflates

    the terms in his Amended Prisoner Complaint. (ECF No. 93 at 20.) Judge Tafoya

    found that as to his living quarters, the number of toilets, sinks, or showers at FCI

    Englewood, Plaintiff failed to allege an objectively, sufficiently serious deprivation that

    resulted in the denial of “the minimal civilized measure of life’s necessities.” (Id.)

    Regarding overcrowding, she referenced the Supreme Court’s recognition that the

    relevant question for Eighth Amendment consideration is not whether the population of

    a facility exceeds its rated capacity, “but whether the actual conditions of confinement

    . . . are cruel and unusual.” Rhodes v. Chapman, 452 U.S. 337, 351 n.15 (1981).

                                                  15
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 16 of 21




           Regarding his allegations about toilets and wash basins, Judge Tafoya

    concluded Plaintiff failed to allege that toilets and sinks are not available for his use

    during the many hours when he is, or can be, outside the unit, nor has he alleg ed a

    single instance when he did not have access to a toilet or sink. (ECF No. 93 at 21.)

    Similarly, she found Plaintiff does not allege he cannot shower when he wants, let alone

    that he has had to forego showering for any significant amount of time. (Id.)

           Finally, Judge Tafoya thoroughly examined Plaintiff’s allegations of health issues

    caused by his confinement and found he has failed to allege facts to support his “self-

    serving, conclusory assessment.” (Id. at 21–23.)

           Plaintiff objects, noting that the BOP Regional Office in Kansas City has ordered

    FCI Englewood to reduce its population to no more than 130% of its rated capacity and

    stating that such an order would “not be forthcoming if the BOP was not concerned that

    an Eighth Amendment violation had occurred.” (ECF No. 98 at 12–13.) Plaintif f

    appears to believe Judge Tafoya relied on Associate Warden Collins’s testimony

    submitted in response to Plaintiff’s motion for a temporary restraining order. (Id. at 13.)

    To that end, Plaintiff argues that Collins’s statements are “perjured testimony” and

    figures presented by her are unsupported and conclusory. (Id.) He rhetorically asks,

    “Where does the Court believe the line exists to prove that the conditions at FCI

    Englewood violate the Eighth Amendment?” and states he “believes that line has

    already been crossed.” (Id.)

           In the Objections, Plaintiff also relies on the ongoing COVID-19 pandemic to

    support his argument that his facility is overcrowded in violation of the Eighth

    Amendment. (Id. at 13–14.) He observes that inmates have been confined to their

                                                 16
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 17 of 21




    living areas for nearly six months, and only in the past month have they been allowed

    one hour, four days a week, outside for exercise. (Id. at 14.) Given these

    circumstances, Plaintiff disagrees with Judge Tafoya’s conclusion that “[his] allegations

    fail to state that they are cruel and unusual, especially when viewed in a context where

    he can engage in myriad activities outside the Unit up to 14 hours a day.” (Id.) He

    complains that inmates cannot social distance, must wait in line to use the bathroom

    and shower facilities, and are at risk of contracting COVID-19 because of inadequate

    ventilation. (Id.)

           The Court disagrees. Judge Tafoya correctly concluded that Plaintiff’s

    contention that the prison is overcrowded because it is operating above its rated

    capacity “shows no deprivation of constitutional significance.” (ECF No. 93 at 20.) In

    reaching this conclusion, Judge Tafoya properly took judicial notice of the BOP

    Program Statement 1060.11 regarding rated capacities. (Id. at 20 n.3.) Contrary to

    Plaintiff’s Objections, there is no indication she relied on Collins’s statem ents.

           To the extent Plaintiff takes issue with the Recommendation because the

    COVID-19 has changed circumstances in the prison, his arguments are unavailing.

    Plaintiff’s complaint contains no claims related to COVID-19, which had no bearing on

    Judge Tafoya’s analysis of the defects in his pleading. Under these circumstances,

    Plaintiff has failed to allege the objective prong of his Eighth Amendment claims.

           Therefore, the Court overrules Plaintiff’s objections and adopts this portion of the

    Recommendation.

                   b.    Subjective

           The subjective prong requires that “a prison official must have a sufficiently

                                                 17
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 18 of 21




    culpable state of mind. In prison-conditions cases that state of mind is one of

    ‘deliberate indifference’ to inmate health or safety.” Farmer, 511 U.S. at 834. “A prison

    official cannot be found liable under the Eighth Amendment for denying an inmate

    humane conditions of confinement unless the official knows of and disregards an

    excessive risk to inmate health or safety; the official must both be aware of facts from

    which the inference could be drawn that a substantial risk of serious harm exists, and

    he must also draw the inference.” Id. at 837. The subjective prong requires that each

    defendant act with a criminally reckless state of mind. Id. at 839. This high standard

    “isolates those who inflict punishment” because “[t]he Eighth Amendment does not

    outlaw cruel and unusual ‘conditions’; it outlaws cruel and unusual ‘punishments.’” Id.

    at 837, 839.

           Because Plaintiff failed to allege the objective element of an Eighth Amendment

    claim, in the Recommendation, Judge Tafoya found she need not address whether

    Plaintiff met the subjective element of an Eighth Amendment claim. (ECF No. 93 at

    23.)

           While it is somewhat unclear whether Plaintiff objects to this portion of the

    Recommendation, the Court notes that he states,

                   With regard to Plaintiff’s Eighth Amendment claims, Plaintiff
                   meets the subject [sic] prong by showing that ‘a prison
                   official must have a sufficiently culpable state of mind,’
                   showing that the deliberate indifference of the two
                   remaining defendants as well as the blatant perjured
                   testimony of Associate Warden Collins’ effort to support her
                   administrative staff associates.

    (ECF No. 98 at 13.)

           The Court agrees with Judge Tafoya that because Plaintiff has failed to allege

                                                18
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 19 of 21




    the objective element of an Eighth Amendment claim, the Court need not address

    whether he meets the subjective element. Nonetheless, the Court finds—for the same

    reasons as it did regarding Plaintiff’s allegations regarding Defendants’ personal

    participation—that Plaintiff’s claims are insufficient to allege the subjective element of

    an Eighth Amendment claim.

           Thus, to the extent Plaintiff objects to the Recommendation’s failure to assess

    the subjective element, his Objections are overruled, and the Court adopts this portion

    of the Recommendation.

    F.     Qualified Immunity

           The doctrine of qualified immunity shields government officials from individual

    liability for civil damages “insofar as their conduct does not violate clearly established

    statutory or constitutional rights of which a reasonable person would have known.”

    Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified immunity is “an immunity

    from suit rather than a mere defense to liability; and like an absolute immunity, it is

    effectively lost if a case is erroneously permitted to go to trial.” Saucier v. Katz, 533

    U.S. 194, 200–01 (2001) (emphasis in original).

           “In resolving a motion to dismiss based on qualified immunity, a court must

    consider whether the facts that a plaintiff has alleged . . . make out a violation of a

    constitutional right, and whether the right at issue was clearly established at the time of

    defendant’s alleged misconduct.” Leverington v. City of Colo. Springs, 643 F.3d 719,

    732 (10th Cir. 2011) (citation and internal quotations omitted). Once a defendant

    invokes qualified immunity, the burden to prove both parts of this test rests with the

    plaintiff, and the court must grant the defendant qualified immunity if the plaintiff fails to

                                                  19
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 20 of 21




    satisfy either part. Dodd v. Richardson, 614 F.3d 1185, 1191 (10th Cir. 2010). W here

    no constitutional right has been violated “no further inquiry is necessary and the

    defendant is entitled to qualified immunity.” Hesse v. Town of Jackson, Wyo., 541 F.3d

    1240, 1244 (10th Cir. 2008) (quotations omitted).

          Judge Tafoya recommended that because Plaintiff failed to state constitutional

    claims against Defendants Grelick and Zerr, they are entitled to qualified immunity on

    the claims for money damages asserted against them in their individual capacities.

          The Court agrees. As explained above, Plaintiff has failed to allege a

    constitutional violation, and therefore, the Court need not address whether he has

    alleged that Defendants violated a clearly established right.

                                       IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

    1.    The Recommendation of the United States Magistrate Judge (ECF No. 93) is

          ADOPTED;

    2.    Plaintiff’s Objections (ECF No. 98) are OVERRULED;

    3.    Defendants’ Motion to Dismiss Pursuant to Rules 12(b)(2) and 12(b)(6) (ECF No.

          39) is GRANTED;

    4.    The Amended Prisoner Complaint (ECF No. 15) is DISMISSED as set forth

          above;

    5.    The Clerk shall enter Judgment in favor of Defendants and against Plaintiff;

    6.    All parties shall bear their own fees and costs; and

    7.    The Clerk shall terminate the case.



                                                20
Case 1:19-cv-01411-WJM-KMT Document 102 Filed 11/02/20 USDC Colorado Page 21 of 21




         Dated this 2nd day of November, 2020.

                                                 BY THE COURT:




                                                 William J. Martínez
                                                 United States District Judge




                                           21
